Sub-Item 77C DREYFUS MUNICIPAL CASH MANAGEMENT PLUS MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Municipal Cash Management Plus (the “Fund”) was held on February 12, 2010 at 12:00 pm. Out of a total of 2,406,740,133.290 shares (“Shares”) entitled to vote at the Meeting, a total of 1,020,413,358.880 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010 at 5:00 pm, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 952,657,024.380 64,712,763.840 Fund’s policy regarding borrowing 2. To approve the Fund’s 953,725,176.290 64,028,039.960 2,660,142.630 policy regarding lending 3. To permit investment in 949,580,688.490 67,902,250.300 2,930,420.090 other investment companies A Special Meeting of Shareholders of Dreyfus Municipal Cash Management Plus (the “Fund”) was held on February 12, 2010 at 5:00 pm. Out of a total of 2,406,740,133.290 shares (“Shares”) entitled to vote at the Meeting, a total of 1,040,416,813.880 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 14, 2010, not having received the required vote of the holders.
